DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8 and 10 defines a field of view in terms of “degree” without any reference point. A field of view changes significantly with the change in a position i.e. a reference point. Thus, claims are indefinite for failing to clearly define claim boundaries.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucourt et al. (US 2014/0092206).
Regarding claims 1-3 and 13, Boucourt et al. ‘206 teaches (figures 1-2) a nose section of an aircraft (11) comprising: a centered flight deck (13) for a pilot, at most, three frontal window panels (as shown in the figure below) making it possible to offer a direct forward field of view towards an outside of the aircraft, an indirect lateral field of view beyond the forward field of view being afforded by an image display displaying images representing a lateral environment of the centered pilot and obtained from at least one image capturing device (21) wherein the lateral field of view situated on each side of the forward field view and continuous with the forward field of view (Para 0030-0035).

    PNG
    media_image1.png
    548
    788
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206) as applied to claim 1 above, and further in view of Blue et al. (US 2008/0099614).
Regarding claims 5 and 6, Boucourt et al. ‘206 teaches an invention as discussed above in claim 1 but is silent about the nose section comprising single frontal window panel. However, Blue et al. ‘614 teaches (figure 1) a single unitary cockpit windshield/window panel (10) (Para 0017). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boucourt et al. ‘206 to incorporate the teachings of Blue et al. ‘614 to configure a cockpit with a single windshield/widow panel, so that a pilot, when sitting in the cockpit of an aircraft, has an extended field of vision that is unobstructed (0021).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206) in view of Blue et al. (US 2008/0099614) as applied to claim 5 above, and further in view of Bellet et al. (US 2017/0137106).
 Regarding claims 8 and 10, modified Boucourt et al. ‘206 teaches an invention as discussed above in claim 5 but is silent about an upper edge of the window panel forming a part of the frame of the nose section, a lower edge of the frontal window panel forming a part of a longitudinal stiffener of the nose section, lateral edges of window panel joint at a point and the joining point connected to a frame of the nose section. However, Bellet et al. ‘106 teaches (figures 2-4) the structural assembly including a lower windshield frame section (64) and an upper windshield frame section (66) as well as uprights (68) that connect them together to support the windshield of the aircraft (Para 0048). Bellet et al. ‘106 further teaches the lower windshield frame section (64) includes an arcuate median branch (74) and two lateral branches (76)  (Para 0051) which stiffens the nose section in longitudinal direction. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boucourt et al. ‘206 to incorporate the teachings of Bellet et al ‘106 to configure edges of windshield/ window panel to be a part of the frame of nose section and the lower edge of the windshield/ window panel to form a part of longitudinal stiffener of the nose section. One of ordinary skill in art would recognize that doing so would structurally enhance the foundation and rigidity of a nose section of an aircraft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206) as applied to claim 1 above, and further in view of Bellet et al. (US 2017/0137106).
Regarding claim 9, Boucourt et al. ‘206 teaches an invention as discussed above in claim 1 but is silent about a geometric shape of at least one window panel is approximately trapezoidal. However, Bellet et al. ‘106 teaches the aircraft with trapezoidal window panel (as shown in the figure below). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boucourt et al. ‘206 to incorporate the teachings of Bellet et al. ‘106 to configure an aircraft window panel to be of trapezoidal shape. One of ordinary skill in art would recognize that doing so would minimize the window space in the nose section without compromising the forward field view of the ground. 

    PNG
    media_image2.png
    520
    761
    media_image2.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206) as applied to claim 1 above, and further in view of Salgues et al. (US 2015/0375845).
Regarding claim 11, Boucourt et al. ‘206 teaches an invention as discussed above in claim 1 but is silent about a rectangular-shaped escape hatch in an upper part of the nose section. However, Salgues et al. ‘845 teaches (figure 1) an aircraft with a rectangular escape hatch (22) (Para 0003, 0132). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boucourt et al. ‘206 to incorporate the teachings of Salgues et al. ‘845 to configure an aircraft with a rectangular-shaped escape hatch to bring the inside of the cabin into communication with the outside of the aeroplane (Para 0003).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 would be allowable for disclosing the connection of an upper edge of the surround of the window panel and a lower edge of the escape hatch by W-shaped structure, an inverted V of the W-shaped structure corresponding to an extension of lateral edges of the surround of the frontal window panel, and an end of beams on each side of the V being connected to upper ends of lateral edges of the single frontal window panel and an other end to lower ends of the lateral edges of the hatch surround.
Based on prior art research and teachings it would have been non-obvious to use W-shaped structure to connect frames of two different components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL
Examiner, Art Unit 3642                                                                                                                                                                                            
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/12/2021